—Judgment unani*911mously affirmed. Memorandum: Because defendant entered a plea of guilty that included the waiver of his right to appeal, defendant is not entitled to have this Court review the severity of the sentence (see, People v Allen, 82 NY2d 761). Were we to reach the issue, we would conclude that the sentence imposed was not harsh or excessive. (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Manslaughter, 1st Degree.) Present — Denman, P. J., Callahan, Pine, Doerr and Boehm, JJ.